Citation Nr: 0507132	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-05 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO)
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an eye condition, 
claimed as due to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cryan, Counsel





INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  This service included a tour of duty in 
Vietnam. His DD Form 214 indicates that he was awarded the 
National Defense Service Medal, the Vietnam Service Medal, 
and the Vietnam Campaign Medal with one overseas bar.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by the RO, which 
denied the veteran's claims of service connection for an eye 
condition, coronary artery disease, hearing loss, and 
tinnitus.  The veteran timely appealed that determination.

In a decision promulgated by the Board in January 2004, the 
veteran's claims of service connection for coronary artery 
disease, hearing loss, and tinnitus were denied; however, the 
issue of service connection for an eye condition was remanded 
by the Board to the RO, via the Appeals Management Center 
(AMC), in January 2004 for additional development of the 
record.

Following the completion of the additional development 
requested by the Board, the AMC issued a Supplemental 
Statement of the Case confirming the determination previously 
entered on the only remaining issue in appellate status, that 
of entitlement to service connection for an eye condition, 
claimed as due to in-service herbicide exposure.  The case 
was thereafter returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam Era and 
is presumed to have been exposed to Agent Orange while in 
service.

2.  The competent medical evidence of record does not 
demonstrate that the veteran's current eye conditions, 
including pars planitis, glaucoma and cataracts, began during 
service or for many years after service, or that they were 
caused by any incident of service including herbicide 
exposure in Vietnam.


CONCLUSION OF LAW

An eye disability, to include pars planitis, cataracts, and 
glaucoma, was not incurred in or aggravated by service, nor 
may an eye disability be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In VA Form 21-526, Application for Compensation, the veteran 
indicated that he was claiming entitlement to service 
connection for his current eye disorders on the basis of 
having been exposed to herbicides (Agent Orange) during 
service.  As his Form DD-214 indicates that he served in 
Vietnam, the Board concludes, as did the RO, that he was 
exposed to herbicides there.  

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.159).  The intended effect 
of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claim of entitlement 
to service connection for an eye disability, claimed as due 
to in-service herbicide exposure, the Board finds that 
compliance with the VCAA has been satisfied.  To comply with 
the aforementioned VCAA requirements, the RO must satisfy the 
following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in January 
2002 informed him that to establish entitlement to service 
connection, the evidence must show a current disability and a 
medical nexus between such and the veteran's military 
service.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The January 
2002 letter advised the veteran that the RO would make 
reasonable efforts to obtain evidence such as medical 
records, employment records, or records from other Federal 
agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The January 2002 letter 
requested that the veteran provide an Authorization and 
Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated him 
for his claimed eye conditions.  He was also advised to 
provide the name of the person, agency, or company who has 
any relevant records and to provide a release form for each 
identified facility.  

In this regard, the Board notes that the veteran did provide 
the name of his private doctors who treated him from 1991 to 
the present for pars planitis, cataracts and glaucoma.  These 
doctors, as well as the veteran himself, provided copies of 
relevant treatment records which have been associated with 
the claims file.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO's January 2002 letter 
did not specifically request that the veteran provide any 
evidence in his possession that pertained to his claim (as 
required by 38 C.F.R. § 3.159 (b)), the Board finds that the 
veteran is not prejudiced by such failure.  The RO's January 
2002 letter did ask the veteran to submit all service medical 
records in his possession, and the RO has consistently 
requested the veteran to provide information about where and 
by whom he was treated for his claimed eye disabilities.  
Thus, he was, in effect, asked to submit all evidence in his 
possession.  Therefore, for all of the aforementioned 
reasons, it is determined that the veteran was not prejudiced 
by the RO's not specifically requesting that the veteran 
provide any evidence in his possession that pertained to his 
claims prior to the April 2002 rating decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Moreover, and pursuant to the January 2004 remand 
instructions, the AMC sent another letter to the veteran in 
July 2004 which informed the appellant of the information and 
evidence not of record that was needed, the information and 
evidence that VA would seek to provide, the information and 
evidence the appellant must provide, and which requested that 
the veteran submit all evidence in his possession that 
pertained to his claim.  In response, the veteran 
specifically indicated, in an August 2004 statement, that he 
had no further medical evidence to submit.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
and the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with the 
VCAA.  The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).

Where certain chronic diseases, specified below, become 
manifest to a degree of 10 percent within one year from date 
of termination of active service, it shall be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

The evidence shows that the veteran served in Vietnam during 
the Vietnam Era while in service.  Under the circumstances, 
he is presumed to have been exposed to Agent Orange in 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2004).  These 
provisions were amended by the Veterans Education and 
Benefits Expansion Act of 2001 (P.L. 107-103) to include all 
Vietnam veterans as well as the requirement that respiratory 
cancer become manifest within 30 years of the veteran's 
departure from Vietnam to qualify for the presumption of 
service connection based on exposure to herbicides.

Service connection may be granted for a disease based on 
exposure to Agent Orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumptions of 38 C.F.R. § 3.307(d) are also satisfied:  
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; acute 
and subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; multiple myeloma; respiratory cancers 
(cancers of the lung, bronchus, larynx or trachea); soft-
tissue sarcoma, type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), and chronic 
lymphocytic leukemia.  38 C.F.R. § 3.309(e) (2004).  The 
diseases listed at 
38 C.F.R. § 3.309(e) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne, PCT, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval 
or air service.  38 U.S.C.A. §§ 1113, 1116 (West 2002); 38 
C.F.R. § 3.307(a)(6)(ii) (2004); 68 Fed. Reg. 59540 (Oct. 16, 
2003).

The term "soft-tissue sarcoma" above includes adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  See Note 1 following 38 C.F.R. § 3.309(e) 
(2004).

At the outset, while the record reveals that the veteran 
served in Vietnam during the Vietnam Era while in service, 
and it is presumed that he was exposed to Agent Orange, the 
evidence does not show that he has an eye disability for 
which service connection may be granted on a presumptive 
basis due to presumed exposure to Agent Orange.  The service 
medical records are negative for any complaints, findings or 
diagnosis of an eye disability, other than refractive error.  

Although the veteran is not entitled to service connection on 
a presumptive basis, the Board must also determine if service 
connection is warranted on a direct basis.  That is, the 
Board must now determine whether the evidence shows that the 
veteran's current eye disability was incurred in or 
aggravated by in-service exposure to herbicides.  As noted 
herein below, the evidence in this case does not tend to show 
that the veteran's eye disorders were incurred in or 
aggravated by service, despite presumed exposure to Agent 
Orange.  

A careful review of the veteran's service medical records 
reveals that the veteran had refractive error at the time of 
entry into service in 1965.  Specifically, the report of his 
October 1965 entrance examination indicates that he entered 
service with "[d]efective vision" attributable to 
refractive error of the eyes.  Comparison of ophthalmologic 
measurements stated there with those stated in the report of 
his December 1967 separation examination appears to show that 
the refractive error worsened during service.  The report of 
his separation examination identifies "[r]efractive [e]rror, 
bilateral."  The service medical records are negative for 
complaints, findings or diagnoses of any eye disease or 
disability other than impaired distance vision.  

The Board notes that refractive error of the eyes, which the 
veteran exhibited before and during service and, it appears 
from his medical records, continues to exhibit today, is 
usually not a condition for which service connection may be 
granted.  Rather, it is considered a congenital or 
developmental defect for which service connection is not 
available.  38 C.F.R. § 3.303(c) (2004).  However, service 
connection may be granted for an eye condition, such as 
impaired visual acuity (regardless of whether corrected with 
lenses), originating with a congenital or developmental 
defect if that condition was aggravated by trauma or disease 
encountered during service.  See Browder v. Derwinski, 1 Vet. 
App. 204, 207-08 (1991); see also VAOPGCPREC 82-90 (July 18, 
1990), 56 Fed. Reg. 45, 711 (1990) (holding that service 
connection may be granted for diseases (but not "defects") of 
congenital, developmental, or familial origin, including 
those of the eye, if the evidence establishes that the 
condition in question was aggravated during service).  In 
contrast, refractive error of the eye, when not aggravated by 
superimposed trauma or disease originating during a veteran's 
service, is not a compensable disability under VA law.  38 
C.F.R. § 3.303(c).  Thus, current refractive error of the 
eyes is significant in this case only if it may be ascribed 
to, because found to be aggravated by, a process that began 
with disease or injury, including exposure to herbicides, 
encountered by the veteran during service.

His post-service medical records, as noted in more detail 
herein below, show that the veteran has been treated by 
private doctors for an eye disorder since 1991, and is 
diagnosed with a number of eye disorders, to include pars 
planitis, photophobia, vitritis, open angle glaucoma, and 
cystoid macular edema.  Furthermore, in June 1997 and 
September 1998, the veteran had cataract surgery on his left 
and right eyes, respectively.  His service medical records do 
not note that he exhibited any of these disorders during 
service.  

April 1991 correspondence between two private doctors notes 
that the veteran had been complaining of difficulty being 
able to "hold focus" since Thanksgiving.  He also 
complained of floaters and photopsia.  The doctor noted that 
the veteran suffered from a chronic recurring eye disease 
known as pars planitis, that is, inflammation in the area of 
the pars plana in both eyes.  Consequently, he developed 
cystoid macular edema.  The doctor noted that the syndrome 
was poorly defined and may cause significant loss of visual 
acuity from cystoid edema, but usually did not cause profound 
loss of vision in the sense of count fingers vision or worse.  

In June 1993, additional correspondence between private 
doctors noted that the veteran had severe inflammatory 
ophthalmitis including retinal vasculitis as well as pars 
planitis.  He had progressive visual loss, early cataracts, 
and threatened total visual loss unless the disease could be 
brought under control.  Another letter from June 1993 noted 
that the veteran had a history of very active vitritis and 
vasculitis, complicated by intraocular pressure elevation.  
He was on appropriate systemic and topical steroid therapy.  

Private treatment records from 1996 note that the veteran's 
recurring pars planitis in both eyes had been further 
complicated by cataracts.  The veteran underwent cataract 
surgery in the left eye in June 1997 and underwent cataract 
surgery in the right eye in September 1998.  

Private treatment records from December 2002 and November 
2003 indicate that the veteran continued to receive treatment 
for pars planitis with cystoid macular edema, and peripheral 
retinal deterioration.  

In a December 2003 letter to the veteran, a private eye 
specialist from Vermont responded to the veteran's inquiry 
regarding the possibility of a relationship between his pars 
planitis and exposure to Agent Orange.  The doctor noted that 
in conjunction with their hospital library research staff, 
they thoroughly researched the published literature for any 
direct relationship specifically linking pars planitis to 
Agent Orange.  The doctor reported that the chemicals that 
make up Agent Orange had been documented to cause many 
problems from eye, skin, and respiratory irritation, to 
congenital eye problems and other birth defects, to cancer.  

The doctor also noted the veteran's history since 1991 of eye 
disorders and noted that none of his private doctors had 
identified a specific cause of the pars planitis.  The doctor 
noted that he could find no logical reason to say that 
exposure to Agent Orange could in no way cause or contribute 
to the cause of his pars planitis.  Conversely, however, the 
doctor did indicate that he was unable to find a published 
report that showed some definitive scientific evidence that 
related Agent Orange as a cause of pars planitis.  

In August 2004, the veteran was afforded a VA examination to 
determine the current nature and likely etiology of the 
veteran's eye disorder.  The examiner noted that the veteran 
had complained of intermittent blurry vision and had, for the 
past 14 years, an infection in the back of his eyes.  The 
examiner determined that the veteran was status post 
pseudophakia in each eye.  The examiner noted a 14-year 
history of pars planitis.  He had reduced vision because of 
the pars planitis, that being macular puckering in each eye.  
The veteran reported that he had a bout of cystoid macular 
edema, which had been treated by systemic steroids as well as 
injection steroid around the eye in the past.  The examiner 
also noted that the veteran had been treated by various 
numbers of ophthalmologists in the past, and that he was 
concerned that his eye disorder could be related to Agent 
Orange exposure in service.  The examiner noted that the 
veteran was discharged from service in 1967 and that his pars 
planitis showed up in the 1990's.  The examiner noted that a 
Medline search regarding pars planitis and Agent Orange came 
up with nothing.  The examiner further called one of the 
retinal specialists that the veteran had seen in the past, 
and the retinal specialist indicated to the VA examiner that 
there was no relationship between pars planitis and Agent 
Orange.  

The examiner noted that he was not able to improve the 
veteran's vision by refraction any more than 20/160 in the 
right eye and 20/100 in the left eye.  Tensions by 
applanation were 16 and 16.  Eye movements were full.  The 
right pupil was larger than the left because of the cataract 
surgery.  Confrontation fields were full.  Anterior chambers 
were deep full and quiet.  He did have capsulotomy done to 
the left eye.  He had early secondary cataract developing on 
the right eye, not needing laser yet.  He had a flat optic 
nerve with a .2 cup-to-disc ratio.  He did have early macular 
puckering noted in both eyes, with the left eye greater than 
the right.  The examiner did not see any snow banking in the 
retinal periphery in either eye.  The examiner did see some 
pigmentary changes and suggested further follow-up by a 
retinal specialist at least yearly.  

In an October 2004 addendum to the August 2004 VA 
examination, the VA examiner opined, after a review of the 
current medical literature, the veteran's claims file, the 
electronic record, and the compensation examination from 
August 2004, that it was less than likely that any of the 
diagnosed eye disorders were related to disease or injury in 
service, or exposure to herbicides in service.  By that same 
rationale, the examiner also opined that it was less than 
likely that any increase in refractive error is due to 
disease, or injury, or exposure to Agent Orange, in service.  

In this case, the record does not reflect that the veteran 
had any symptoms of an eye disease or disability, other than 
refractive error until 1990, many years after discharge from 
service.  Although the veteran maintains his belief that his 
eye disorder(s) were caused by exposure to Agent Orange, he 
has not presented competent medical evidence to support his 
contention.  Furthermore, the medical evidence of record does 
not indicate that the veteran's refractive error is due to 
any disease or injury incurred in or aggravated by service, 
including exposure to Agent Orange.  

The Board is mindful of the opinion of the private eye 
specialist from Vermont who indicated in December 2003 that 
he could find no evidence to disprove the veteran's theory 
regarding the etiology of his eye disorder(s).  In other 
words, the private doctor could find no logical reason to 
state that Agent Orange could in no way cause or contribute 
to the cause of the veteran's specific condition of pars 
planitis.  Or, put another way, the private doctor was, in 
essence, stating that there was a possibility that Agent 
Orange exposure could have caused or contributed to the 
veteran's pars planitis.  Nonetheless, the Board finds that 
this opinion does not indicate that it is at least as likely 
as not (at least a 50 percent probability) that the veteran's 
exposure to Agent Orange caused or contributed to the current 
pars planitis.  Moreover, the private doctor indicated that 
he was unable to find a published report that showed some 
definitive scientific evidence that related Agent Orange 
exposure to pars planitis.  

Furthermore, the VA examiner's October 2004 addendum to the 
August 2004 VA examination noted that the VA examiner 
consulted with one of the veteran's private retinal 
specialists who indicated that there was no relationship 
between exposure to Agent Orange and pars planitis.  

Thus, in sum, the veteran attributes his symptoms to exposure 
to Agent Orange exposure, but this is not shown by the 
medical evidence of record.  The Board acknowledges that the 
veteran is sincere in his belief that his eye disorder was 
incurred as a result of in-service herbicide exposure.  
However, there is no competent medical evidence to support 
that assertion and there is no competent evidence of record 
to show that the veteran suffered from pars planitis until 
many years after discharge from service.  In sum, there is no 
evidence of record, other than the veteran's contentions that 
his current pars planitis or other diagnosed eye disorders 
are related to any disease or injury incurred in or 
aggravated by service.  As the appellant is not a medical 
expert, he is not competent to express an authoritative 
opinion on this issue.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  In 
the absence of competent evidence demonstrating a link 
between the current pars planitis and other diagnosed eye 
disorders, and service, including exposure to Agent Orange, 
service connection is not warranted for such diseases on any 
basis.  After consideration of all the evidence, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for an eye disability.  Hence, 
the claim is denied.


ORDER

Service connection for an eye disability is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


